Fisher, J., dissents and votes to reverse the judgment and order a new trial on the issue of damages, with the following memorandum:
Following a finding in the plaintiffs’ favor on the issue of liability, the parties gathered in the courthouse chambers of a Court Attorney Referee for a trial on the issue of damages. At the outset of proceedings, counsel for the defendants stated: “With regard to the location of this trial, it has been my experience ... to have . . . people interested in cases able to observe the proceedings . . . Today we went through security downstairs and then we had to go through security on this floor and be buzzed through a second floor entrance to what appears to be your chambers for purposes of this case without any public participation or public exposure of the trial . . . [T]his is the first time in my career . . . that I have been taken into a secure location to begin a trial without any public exposure of the trial, and on behalf of my clients I have to object to the continuation of a hearing without the availability of the public to observe the *809proceedings . . . [A] 11 public proceedings, all trials should continue to be public proceedings despite any security cautions that we must take because of recent events [Proceedings here began on May 17, 2004] . . . [T]he entrance procedures are such in coming up to the second floor either through a staircase or an elevator one has to go through [a door marked ‘Jurors only’] and then choose a separate door to go to a waiting area and then phone in to security personnel to be cleared . . . [t]o come through this area which is a secure area to come into this location . . . The wonderful thing about our Court system is every courtroom in the United States is open to the public . . . This particular courtroom is not and that gives me pause to make this point on the record that however the circumstances came about that we are now going to try a case without public exposure, it causes me grave concern.”
Cocounsel for the defendants added: “[The] objection is to the private nature of these proceedings ... No one can access the hallway . . . This is a very private area.”
The Referee responded in pertinent part as follows: “Despite my sympathies to the two of you, certain decisions have been made by the Administrative Judge ... to so structure the courthouse this way. I am powerless, I cannot amend that.
“If there were specific people you want to invite here in the courthouse, I would tell you go and fetch them straight away. I can’t change all that. . . .
“I’m going to dispatch the subject simply by saying I am powerless to change.
“If there [were] some specific persons, I would gladly invite them here and I am in agreement that these are and should be public affairs and I’m going to suggest that you write a letter to that effect to the Administrative Judge.”
The damages trial proceeded and ultimately resulted in the judgment now before us for review. The defendants appeal, arguing, inter alia, that reversal is required because the trial was conducted in what amounted, in effect, to a closed courtroom.
In affirming, the majority writes in part: “[T]he record unequivocally establishes that the proceedings were open to the public.” I take a very different view of the record. To me, it plainly establishes that members of the public, other than those the parties might choose specifically to name and invite, had no access to the chambers in which the trial was being conducted. Moreover, although the Referee did, as the majority indicates, say to counsel that “my courtroom is certainly always open and available to public observers,” he continued in the very same *810sentence to say “and if you have specific ones available in the courthouse now, I invite you to go and fetch them.”
Public access to courtrooms in this state is by right, not by invitation. Section 4 of the Judiciary Law provides: “The sittings of every court within this state shall be public, and every citizen may freely attend the same, except that in all proceedings and trials in cases for divorce, seduction, abortion, rape, assault with intent to commit rape, criminal sexual act, bastardy or filiation, the court may, in its discretion, exclude therefrom all persons who are not directly interested therein, excepting jurors, witnesses, and officers of the court.” As the Court of Appeals wrote more than a half-century ago, the statute “undoubtedly has the effect of extending the guarantee of public trial to all cases, whether civil or criminal, with the exceptions there set forth” (People v Jelke, 308 NY 56, 63-64 [1954] [emphasis supplied]). Indeed, “historically both civil and criminal trials have been presumptively open” (Richmond Newspapers, Inc. v Virginia, 448 US 555, 580, n 17 [1980]). Moreover, although disputes between private parties are not always matters of profound public concern, the manner in which our justice system handles them certainly is. In this very real sense, public access to court proceedings promotes accountability of both the system and those who serve in it. And while Judiciary Law § 4 cannot be read to impose an “inflexible straitjacket” on the court’s inherent authority “to preserve order and decorum in the courtroom, to protect the rights of parties and witnesses, and generally to further the administration of justice” (People v Jelke, supra at 63), neither can its mandate be cast aside merely as a matter of administrative convenience.
Contrary to the views expressed by the majority, the fact that “[t]he Referee . . . went out of his way to accommodate any particular individuals who defense counsel might want present” and “offered to bring in any potential spectator whose presence defense counsel requested” does not establish that the proceedings were open within the meaning of Judiciary Law § 4. In fact, it proves just the opposite. The Referee’s on-the-record statements that he was “powerless” to address defense counsel’s concerns, and his invitation to counsel to “go and fetch” anyone they might wish to have present, provide clear evidence that the trial in this case was not open to the public.
The majority also suggests that there can be no violation of Judiciary Law § 4 absent proof that a member of the public actually tried to gain access to the proceedings and was turned away. I respectfully disagree. The fact that no one tries to open a locked door does not make the door any less locked (cf. *811Peterson v Williams, 85 F3d 39, 44 n7 [1996], cert denied 519 US 878 [1996]).
In sum, because I conclude that the trial was held in violation of Judiciary Law § 4, and because the error was fully preserved for appellate review, I respectfully dissent and cast my vote to reverse the judgment and order a new trial on the issue of damages. Inasmuch as I find that reversal is required because the statute was violated, I need not reach any claim that the conduct of the trial in the Referee’s chambers also contravened First Amendment principles.